WHEREAS, John W. Newhart was admitted to the practice of law in the State of Kansas on June 24, 1948, and to the practice of law in the State of Missouri on September 1, 1951, and
WHEREAS, it has been brought to the attention of the court that the said John W. Newhart was convicted in the State of Missouri of the crime of felonious stealing, a felony, and whereas such conviction was affirmed on appeal by the Missouri Court of Appeals, and
WHEREAS, on the 10th day of May, 1977, the said John W. Newhart was disbarred from the practice of law in the State of Missouri by the Supreme Court of Missouri, and
WHEREAS, a certified copy of the judgment, sentence and committment issued by the Circuit Court of Platte County, Missouri, and a certified copy of the order of disbarment issued by the Supreme Court of Missouri, have been filed with this court; and
WHEREAS, John W. Newhart has failed to register with the Clerk of the Supreme Court and has never paid the annual registration fee required by Rule No. 208, and
WHEREAS, on the 25th day of May, 1982, an order for John W. Newhart to appear before this court on the 11th day of June, 1982, at 9:30 a.m., and show cause why he should not be disbarred, was mailed by the Clerk of the Supreme Court by United States certified return receipt mail to Respondent at his last known address as furnished by the appropriate disciplinary officials of the State of Missouri, which notice was returned unclaimed;
NOW, THEREFORE, IT IS ORDERED that John W. Newhart be and he is hereby disbarred from the practice of law in the State of Kansas and the Clerk of the Supreme Court is directed to strike the name of John W. Newhart from the rolls of attorneys in the State of Kansas.